1 Reported in 212 N.W. 605.
This is a proceeding instituted by the state board of law examiners for the removal of Joseph J. Moriarty from his office as an attorney at law. The matter was referred to Honorable Horace D. Dickinson, a judge of the district court, as referee, to take and report the evidence and to make and report findings of fact thereon.
A large amount of testimony was taken and reported, and the referee duly prepared and returned findings of fact thereon. This court, having examined and considered the evidence in connection with the findings, is satisfied that the proofs sustain the findings and therefore confirms the same.
While the findings of the referee do not lay at the door of the respondent such conduct, wrongdoing and moral turpitude as to require his disbarment, yet the findings do show such a course of conduct and careless habits in the way of correspondence with various clients as to justify the most serious criticism. It is difficult to conceive of conditions continuing over so long a period of time as to excuse an attorney, in the active practice, from giving attention to his clients' every interest and keeping them advised as to the condition and progress of the matters in the course of adjustment. It appears that after the respondent received a substantial retainer *Page 410 
from a client in prison he failed to report to his client that he was unable to accomplish the purpose for which he had been retained. He not only withheld such information but appears to have treated his client's inquiries and those of the board of control with silence. It is ordered that the proceeding be dismissed.